Citation Nr: 1303235	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-38 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for onychomycosis of the right middle fingernail.

2.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain with early degenerative joint disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity.

5.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

6.  Entitlement to an increased rating for dermatophytosis with onychomycosis of the bilateral feet, currently evaluated as 10 percent disabling.

7.  Whether a February 1999 rating decision that denied service connection for Scheuermann's disease should be revised or reversed on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to November 1998.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 and August 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In July 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is also of record. 

The Board notes that 69 pages of private medical records were submitted after the last supplemental statement of the case (SSOC) was issued in March 2012; however, the Veteran's attorney waived the right to have this evidence reviewed in the first instance by the RO in August 2012. 

In a July 2012 letter, the Veteran withdrew from appeal the issue of entitlement to service connection for headaches.  This issue will not be addressed by the Board because it is considered to be properly withdrawn in accord with 38 C.F.R. § 20.204 (2012).

The Board notes that the claim for service connection for onychomycosis was previously characterized as fungus of the bilateral upper extremities.  However, the issue has been recharacterized to more accurately reflect the Veteran's actual arguments and assertions, as he has contended that he has fungus that affects his right middle finger.

The Board has reviewed additional documents included in the Virtual VA system; however, no new records pertinent to this appeal were found therein.

All of the increased rating claims on appeal and the claim for CUE are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

The Veteran has been shown to currently have onychomycosis of the right middle finger that first manifested in service and has continued since that time.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, onychomycosis of the right middle fingernail was incurred in active service. 38 U.S.C.A. 38  U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for onychomycosis of the right middle fingernail; therefore, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for onychomycosis of the right middle fingernail.  

The evidence of record shows that the Veteran does have a current diagnosis.  For example, the July 2010 VA examination documents a diagnosis of onychomycosis of the right middle fingernail.  

The evidence of record also shows that the Veteran had symptomatology in service.  Initially, the Board notes the Veteran's contention that he had the same fungal infection affecting his right middle finger that he had on his feet in service.  Notably, service connection has been granted for dermatophytosis with onychomycosis of the bilateral feet.  The Veteran contends that his feet were treated in service by a podiatrist, who did not examine his hands to document the fungal infection there.

The Veteran's service treatment records show that he sought treatment for swelling, pain, and discharge from the right middle fingertip in June 1996.  The area was cleansed with Betadine and alcohol, and a blade was inserted to relieve purulence, but none was released.  X-rays were negative for evidence of a foreign body, and the nail was intact.  It was noted that the Veteran may have been bitten by a bug or stuck with a metal wire.  The Veteran was later treated for fissures, maceration, and increased sweating of the feet in October 1997, and in October 1998, he was seen for flaking and scaling of the feet.  On separation, the examining physician noted a history of both feet peeling with treatment providing little relief.  There was occasional itching, but the skin was still peeling.

Significantly, there is medical evidence showing continuous treatment for fungal infections of the right middle finger following the Veteran's military service. In a March 2009 statement, J.P., M.D. (initials used to protect privacy) indicated that he treated the Veteran for onychomycosis of the middle right fingernail immediately after service in December 1998 and January 1999.   Dr. P. further noted that the Veteran's reported history indicated that the condition began during his military service in Korea from 1996 to 1997.  

Similarly, in May 2005, a VA provider noted a history of nail fungus since 1998 in the "medical history" portion of a treatment record.  On another occasion in May 2005, the Veteran sought VA treatment for a fungal infection of the right middle finger.  The provider noted a fungal infection of the long finger of the right hand since 1997 and 1998.  In July 2006, January 2008, and May 2008, private providers noted a past medical history that included fungal infections of the nails.

On VA examination in July 2010, the Veteran reported that the onychomycosis of the right middle finger began in Korea and continued to progressively worsen since his discharge.  His symptoms included a white, thickened nail, which had been treated with over-the-counter antifungals, topical nail polish, and oral Lamisil.  The examiner was unable to conclude, without resort to speculation, whether the condition was related to his dermatophytosis of the feet.  The examiner noted that a culture had not been performed to determine the etiology of the fingernail onychomycosis.  The examiner also noted that toenail onychomycosis is most commonly due to dermatophytes, and fingernail onychomycosis is usually due to yeast.

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they are competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992); Charles v. Principi, 16 Vet. App. 370, 274 (2002).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the Veteran is competent to attest to his symptoms in service and since that time.  Moreover, he has described symptoms that were later diagnosed as onychomycosis of the right middle fingernail.  

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's contentions of symptoms associated with his nail are consistent with the medical record as a whole.  His account of in-service symptoms is corroborated by the June 1996 service treatment record, and the other records documenting skin infections of the feet.  The subsequent medical evidence confirms that he has been treated continuously for his symptoms over the years since discharge.  Moreover, the Veteran began seeking treatment immediately after his period of service in December 1998, which weighs in support of the claim.  Contra Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  His statements are also internally consistent, as the Veteran has never alleged any etiology for his disability.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board is further persuaded by the fact that the Veteran alleged an in-service origin for his fingernail fungus to treatment providers even before filing a claim for compensation.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In short, the Board finds the Veteran's allegations credible.  

Additionally, the May 2005 VA provider and Dr. P. both incorporated an in-service onset of symptoms into their reports.  A medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  

Given this record, the Board finds, at minimum, the evidence to be in relative equipoise in showing that the current onychomycosis of the right middle fingernail is related to the Veteran's military service.  While a definitive VA medical opinion has not been obtained, a positive nexus opinion is not necessary given the competent and credible lay evidence indicating a nexus between the current disability and symptoms of this disability that began in service and continued thereafter.  Savage, 10 Vet. App. at 495-96.  As the reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran, entitlement to service connection for onychomycosis of the right middle fingernail is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for onychomycosis of the right middle fingernail is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

The record suggests that there may be outstanding VA treatment records.  Specifically, in a May 2008 letter, the Veteran's attorney requested that medical records from Louis A. Johnson VAMC dated from January 26, 1999, to January 30, 1999, be obtained.  Later, in an August 2010 letter, the attorney again requested that medical records from Louis A. Johnson VAMC dated from July 31, 2008, to July 27, 2010, be obtained.  At present, neither the claims file nor the Virtual VA file contain copies of records from this facility.  The only VA treatment notes of record are a few pages of 2005 records from the Chillicothe and Marietta Community Based Outpatient Clinics.

VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If the records are unavailable, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2012).  Accordingly, these records must be obtained before the increased rating claims can be fairly adjudicated.  

With specific respect to the CUE claim, the Veteran asserts that the RO's denial of  
service connection for Scheuermann's disease, a back disorder, in February 1999 contained CUE.  As the outstanding records could include VA treatment notes dated in January 1999, these treatment notes are considered constructively part of the record.  If supportive of the claim, it is possible that the correct facts, as they were known at the time, were not before the adjudicator.  As such, the CUE claim must also be remanded in order to allow for a search of any potentially relevant records.

Finally, at the July 2012 hearing, the Veteran testified that he was receiving treatment for his foot disability from a physician in Maryland who prescribed an oral Lamisil pill.  On remand, the Veteran should be asked for further information about this provider so the RO may attempt to obtain the records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records pertaining to the Veteran from the Louis A. Johnson VAMC.  The RO should specifically ensure that any outstanding records dated in January 1999, and from July 2008 to July 2010 are associated with the file.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2.  The RO should contact the Veteran and request that he provide the authorization forms necessary to allow the RO to obtain treatment records from the physician from Maryland who prescribed him oral Lamisil for his foot disability, as discussed at the July 2012 Board hearing.  Thereafter, the RO should attempt to obtain those records.  

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and be given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


